TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 5, 2020



                                      NO. 03-19-00863-CR


                          Charles Christopher Lancaster, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court on October 30, 2019. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.